DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, the claim is indefinite as the claim is directed to a multi-section blade structure which is essentially a rotating cutter with multiple blades.  However, applicant is claiming a blade calibration tool as part of this device but the final “wherein” clause states that this is only used “when the cutters need to be calibrated” and thus is not actually part of the device of the preamble.  As seen in applicant’s figures, the calibration tool is not part of the device having cutter shaft and a plurality of cutter holders.  As such it is unclear what applicant is claiming.  Is the blade calibration tool merely intended use, did applicant intended for this to be a kit claim having both a multi-section blade structure and a blade calibration tool or something else.  Therefore the claims have not been further examined 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 7,100,648 discloses a multi-section blade structure with a cutter shaft (see figure 1), a plurality of cutter holders (30) and a plurality of cutters (20).  U.S. Patent No. 7832435, 7100649, 6626214 and 4700481 all discloses similar devices to that of applicant’s invention.  However these do not disclose a blade calibration tool.  U.S. Patent No. 3,600,816 discloses a multi-section blade structure (20) with a cutter shaft (24), a cutter holder (26) and a cutter (30) and it also discloses a blade calibration tool (56).  However the calibration tool lacks the first and second recesses claimed and the cutter lacks the pressing plate claimed.  EP 0727291 discloses a multi-section blade structure (10) with a cutter shaft (11), a cutter holder (20) and a cutter  including a blade (16) and a pressing plate (28) and it also discloses a blade calibration tool (46).  However the calibration tool (46) does not have a second recess on the bottom of the first recess and the second recess having an opening and a pair of posts. Finally, the YouTube video, “Sharpening planer blades on Hitachi, Ryobi, Maquita ,and other planers” discloses a similar device with a blade calibration tool (starts at 5:25) but again it does not have the recesses claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
04/05/2021